Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 10,419,891 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 2-6, 8-13, 15-20 and 22-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a new and useful system and method for communicating through multiple endpoints in the communication field, including specifying a set of destination endpoints; and for each of the set of destination endpoints, selecting a communication endpoint and establishing a communication with the destination endpoint from the selected communication endpoint.
 	Applicant’s independent claim 2 recites, inter alia, a method for communicating through multiple endpoints in the communication field with a structure as defined in the specification (pages 15 – 25) including: “for each destination phone number in the set of destination phone numbers, selecting an account phone number from the set of account phone numbers, the selecting based on a determination that a geographic location of the destination phone number matches a geographic location of the account phone number, the selecting further based on a determination that the destination phone number did not previously receive a communication from any of the account phone numbers in the set of account phone numbers associated with the account”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 2 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 11 and 16 are interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Nowack et al. (US 2014/0031070 A1) teaches a method and system for controlling message routing in the telephony messaging field.

Hu et al. (US 2009/0023453 A1) teaches future converged wireless and mobile communications based on Open Wireless Architecture (OWA) convergence technology.

6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413